Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/305,313, filed on November 28, 2018.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 9 recites that a concentration of Nudifloramide and a concentration of at least one of lysophosphatidylcholine (LPC) 18:0 and fibrinogen alpha chain is calculated by the diagnosis unit, which means that a concentration of Nudifloramide and LPC 18:0 can be calculated by the diagnosis unit, a concentration of Nudifloramide and fibrinogen alpha chain can be calculated by the diagnosis unit, or a concentration of each of Nudifloramide, LPC 18:0, and fibrinogen alpha chain can be calculated by the diagnosis unit. However, the specification only describes embodiments of the invention which comprise measuring a concentration of Nudifloramide alone, measuring a concentration of LPC 18:0 alone, measuring a concentration of fibrinogen alpha chain alone, measuring a concentration of Nudifloramide and LPC 18:0, and measuring a concentration of each of Nudifloramide, LPC 18:0, and fibrinogen alpha chain. The specification does not describe any embodiment where only the concentrations of Nudifloramide and fibrinogen alpha chain are measured, which is encompassed by the recitation of “a concentration of Nudifloramide and a concentration of at least one of lysophosphatidylcholine (LPC) 18:0 and fibrinogen alpha chain” in claim 9. Therefore, it is unclear that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention comprising the embodiment where only Nudifloramide and fibrinogen alpha chain are measured by the diagnosis unit. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is indefinite since it is not clear what constitutes the “input unit” and the “diagnosis unit” of the apparatus since no structural or physical components for these units have been recited. Only functional limitations of these “units” have been recited. Without knowing this information, one of ordinary skill in the art would not know whether they are infringing on the apparatus. Claim 9 is also infinite since it is not clear in what the concentrations of Nudifloramide and at least one of LPC 18:0 and fibrinogen alpha chain are measured in. Are these markers measured in the “biological samples” recited on lines 2-3 of claim 9? On line 10 of claim 9, the phrase “diagnostic information for biliary tract cancer” is indefinite since it is not clear what the “diagnostic information” is, and it is not clear how the measured concentration of the Nudifloramide and at least one of LPC 18:0 and fibrinogen alpha chain is used to provide this diagnostic information. Does the “diagnostic information” constitute either a positive or negative diagnosis of biliary tract cancer in a subject, and is the “diagnostic information” provided by comparing the measured concentration of the Nudifloramide and at least one of LPC 18:0 and fibrinogen alpha chain in the biological samples to a reference concentration of the same markers measured in a subject either definitively having biliary tract cancer or not having biliary tract cancer? It is not clear how just the measured concentrations of the markers by themselves can be used to provide “diagnostic information for biliary tract cancer”. 
On line 2 of claim 10, the phrase “the criterion concentration” lacks antecedent basis. See this same problem on line 1 of claims 11 and 12. 
Claim 12 is indefinite since it depends from canceled claim 1. Claim 12 should depend from claim 9. 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “input unit” and the “diagnosis unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7, 9, 11, 14-15 and 23 of copending Application No. 17/615,506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claim 9 and claims 1, 3-4, 7, 9, 11, 14-15 and 23 of copending Application No. 17/615,506 recite an apparatus for diagnosing biliary tract cancer (see claims 7 and 15 in copending Application No. 17/615,506 where “bile duct cancer” is recited) comprising an input unit configured to input mass spectrum data from biological samples (see claims 1, 4, 9, 14 and 23 in copending Application No. 17/615,506 which recite a pre-processing unit for pre-processing mass peak areas obtained by mass spectrometry), and a diagnosis unit configured to calculate a concentration of Nudifloramide and a concentration of at least one of lysophosphatidylcholine (LPC) 18:0 and fibrinogen alpha chain (see claims 1, 3, 11 and 23 in copending Application No. 17/615,506 which recite a diagnosis unit configured to measure a concentration of Nudifloramide and lysophosphatidylcholine (LPC) 18:0).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) the natural correlation or phenomenon between markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain present in a biological sample such as serum obtained from a subject and a presence of biliary tract cancer in the subject. This judicial exception is not integrated into a practical application because the claims do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment or use (i.e. disease diagnosis). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of a conventional input unit and diagnosis unit, such as a liquid chromatograph-mass spectrometer, to measure concentrations of the markers and a generic computer to obtain “diagnostic information for biliary tract cancer” all constitute “well-understood, routine and conventional activity under 35 USC 101.
In Mayo v. Prometheus Laboratories, the Supreme Court held that the relationships between concentrations of certain metabolites in the blood and the likelihood that a thiopurine drug dosage will prove ineffective or cause harm are not themselves patent eligible.  The claimed processes are likewise not patent-eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts designed to monopolize the correlations.  The additional steps in the claimed processes here are not themselves natural laws, but neither are they sufficient to transform the nature of the claims.
Claims, particularly process claims, cannot be directed to such ineligible subject matter.  In addition, to be patent eligible, a claim that includes an exception should include other elements or combination of elements such that, in practice, the claimed product or process amounts to significantly more than a law of nature, a natural phenomenon, or an abstract idea with conventional steps specified at a high level of generality appended thereto.
In the instant case, the claims recite the natural correlation between markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain in a biological sample (i.e. a serum sample) obtained from a subject and a presence of biliary tract cancer in the subject. The detection of Nudifloramide, LPC 18:0 and fibrinogen alpha chain, and the determination of a relationship between these markers in a serum sample from a subject and a presence of biliary tract cancer in the subject are not considered to be significantly more than the natural phenomenon itself.  The relationship between the measured markers and a presence of biliary tract cancer in a subject exists in principle and in nature apart from any human action.  The relationship between the markers and a presence of biliary tract cancer in a subject is a natural consequence of biliary tract cancer in the body of the subject. 
When considering the claims under the 2019 Revised Patent Subject Matter Eligibility Guidance for 35 USC 101 first issued in January 2019 and the updates made in October 2019, it is noted that the claims meet step 1 of the guidance since the claims are directed to one of the statutory categories of invention (i.e. are directed to a product/apparatus). The claims meet prong one of revised step 2A since the claims recite a natural phenomenon between markers comprising Nudifloramide, LPC 18:0 and fibrinogen alpha chain measured in a biological sample obtained from a subject, and a presence of biliary tract cancer in the subject, which constitutes a judicial exception. The claims do not meet prong two of revised step 2A since the claims do not recite additional elements that integrate the judicial exception into a practical application.  With regards to independent claim 9, the diagnosis unit being configured to provide diagnostic information for biliary tract cancer is a part of the natural correlation itself and only generally links the use of the judicial exception to a particular technological environment or field of use (i.e. the field of disease diagnosis). The calculations performed by the diagnosis unit are simply data gathering for use in the natural correlation, which constitutes extra-solution activity. The input unit configured to input mass spectrum data is simply a generic computer or processor for handling data related to the natural correlation. With regards to claims 10-12 which recite criterion concentrations for the measured markers, it is noted that the establishment of such criterion concentrations for markers in a diagnostic apparatus directly integrates the law of nature.  The step of comparison to predetermined criterion concentrations is typically taken by those in the field to perform testing of a sample and does not add anything substantial to the apparatus recited in the claims.  No other limitations in the claims impose any meaningful limits on the exception to qualify as a practical application of the natural correlation, such as a specific treatment or prophylaxis of a subject suffering from biliary tract cancer. 
The claims also do not meet step 2B of the guidance since the claims do not recite anything significantly more than the natural correlation. Claims 9-12 only generically recite “an input unit” and “a diagnosis unit” without any tangible physical structure of these components. The input unit and the diagnosis unit are only recited with regards to their functions, but the functions relate to mere data gathering and performing calculations on a generic computer (i.e. concentration measurements performed by the diagnosis unit and the inputting of mass spectral data by the input unit). The other function of the diagnosis unit is to make the natural correlation (i.e. “diagnostic information”) between the measured markers and biliary tract cancer, which is not significantly more than the judicial exception itself. Claims 9-12 simply recite a natural correlation or phenomenon in combination with well understood and routine sample analysis components such as a mass spectrometer and a generic computer. According to MPEP 2106.05(I)(A), “It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2B. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception is not in itself an inventive concept and does not guarantee eligibility: The fact that a computer "necessarily exist[s] in the physical, rather than purely conceptual, realm," is beside the point. There is no dispute that a computer is a tangible system (in § 101  terms, a "machine"), or that many computer-implemented claims are formally addressed to patent-eligible subject matter. But if that were the end of the § 101  inquiry, an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept. Such a result would make the determination of patent eligibility "depend simply on the draftsman’s art," Flook, supra, at 593, 98 S. Ct. 2522, 57 L. Ed. 2d 451, thereby eviscerating the rule that "‘[l]aws of nature, natural phenomena, and abstract ideas are not patentable,’" Myriad, 133 S. Ct. 1289, 186 L. Ed. 2d 124, 133).”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Yoo et al (US 10,983,127)who teach of a device and a method for diagnosing colorectal cancer comprising an input unit and a diagnosing unit, wherein the diagnosing unit is configured to determine a concentration of Nudifloramide and other markers in a biological sample from mass spectrometry data and correlate the concentrations to colorectal cancer. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        October 12, 2022